6 N.Y.3d 826 (2006)
MIDORI SHIMAMOTO, as Administratrix of the Estate of BART SCHWARTZ, Deceased, et al., Respondents,
v.
S&F WAREHOUSES, INC., et al., Defendants, and
SIMON, MEYROWITZ, MEYROWITZ & SCHLUSSEL, Appellant. (And a Third-Party Action.)
Court of Appeals of the State of New York.
Submitted March 6, 2006.
Decided March 28, 2006.
*827 Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the State Constitution (NY Const, art VI, § 3 [b] [3], [4]) and the CPLR (CPLR 5601 [c]; 5602 [b] [1]) do not authorize a grant of leave to defendant on a certified question in these circumstances (see Maynard v Greenberg, 82 NY2d 913 [1994]).